Souris, J.
(concurring). The charter of the city of Detroit provides:
“Promotions- in the fire department shall be based on length of service therein. The officers or employee thereof having served the longest period in any position shall be advanced to fill any. vacancy in the next higher position, if he shall havé the qualifications therefor.” (Emphasis added.) 
As I read that language it means that promotions are to be based upon length of- service in the fire department, but subject to the limitations specified in the balance of the section quoted. These limitations are that promotions to vacancies shall be from among those who (1) have served longest in the next lower position, and (2) have the qualifications for the vacant position. It is clear to me that the word “position” means “rank” in the department. Such was the department’s own interpretation, as disclosed by the seniority lists made exhibits in this case, and plaintiffs have not claimed otherwise.
What this dispute boils down to is whether a fireman earns seniority toward promotion only during *57those times he “actually works” in ’ the. next. lower rank. That is'-what plaintiffs would have us hold and they cite Brady v. City of Detroit, 353 Mich 243, in support of their contention. When, in our opinion in Brady, wo said (at page 250)- that only “actual service” counted-.ipward seniority,'we. were dealing with seniority claimants who had been certified for employment but, because of their departure for military duty, had performed no “actual service” in the fire department at any rank.. We held that certification alone did not entitle them to seniority credit from that' date s forward in the absence of “actual service.” Brady offers no. support for plaintiffs.
Plaintiffs contend, and the record supports them, that the fire department computes seniority within each of its various divisions and-normally promotes only from among those' within the division where the vacancy exists. It is their contention that unless we hold that the charter limits the accumulation of seniority credits only during periods' of actual service in each succeeding rank in a. particular division, a fireman assigned to another division on “temporary” duty could establish dual seniority, seniority within each division. There is nothing in this record to indicate that seniority can be established in a division to which a member of the department has been assigned for temporary duty. As a matter of fact, there is no evidence that Beinelt was given seniority in the civil defense division while at the same time accumulating seniority in the fire fighting division of the department. That he is entitled to seniority credits in the fire fighting division while serving on temporary duty in another division is a reasonable inference from the following rule or regulation of the department, to which plaintiffs themselves have called our attention:
*58“Seniority credit in any position in the fire fighting division shall cease for any member upon acceptance of a transfer and permanent promotion in any other division of the department.”
Under these circumstances, I fail to see any validity in plaintiffs’ dual seniority argument.
Subject to the foregoing, I agree with Mr. Justice Kelly.
Kavanagh, J., concurred with Souris, J.
Otis M. Smith and Adams, JJ., took no part in the decision of this case.